TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 17, 2017



                                       NO. 03-16-00556-CV


                                     In the Matter of J. G. S.




        APPEAL FROM COUNTY COURT AT LAW NO. 1 OF HAYS COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND BOURLAND
                VACATED AND REMANDED ON REHEARING --
                     OPINION BY JUSTICE BOURLAND




This is an appeal from the order signed by the trial court on August 12, 2016. The Court’s

opinion and judgment dated February 10, 2017, are withdrawn. Having reviewed the record and

the parties’ arguments, the Court holds that there was reversible error in the juvenile court’s

transfer order. Therefore, the Court vacates the juvenile court’s transfer order and remands this

case to the juvenile court for further proceedings consistent with the Court’s opinion. The

appellee shall pay all costs relating to this appeal, both in this Court and in the court below.